Case: 18-10125      Document: 00514779550         Page: 1    Date Filed: 01/02/2019




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                      No. 18-10125
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 2, 2019

JUNNE KOH,                                                                  Lyle W. Cayce
                                                                                 Clerk
                                                 Plaintiff-Appellant

v.

THOMAS KANE, Director; MS. UNKNOWN GUERRERO, Grievance
Investigator,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:17-CV-206


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
         Junne Koh, federal prisoner # 44827-086, moves this court for leave to
proceed in forma pauperis (IFP) in his appeal of the dismissal as frivolous of
his action under Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).           By moving for IFP status here, Koh is
challenging the district court’s certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P.
24(a).



         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10125     Document: 00514779550      Page: 2   Date Filed: 01/02/2019


                                  No. 18-10125

      Koh’s appellate brief does not address the district court’s certification
that Koh’s appeal was not taken in good faith or the reasons for the certification
decision.   See Baugh, 117 F.3d at 202.       Accordingly, his challenge to the
certification decision is deemed abandoned. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Additionally, Koh has
not shown that his appeal involves “legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Therefore, Koh’s motion for leave to proceed IFP on appeal is DENIED, and
his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24;
5TH CIR. R. 42.2.
      Both the district court’s dismissal of the instant suit as frivolous and this
court’s dismissal of this appeal as frivolous each count as a strike pursuant to
28 U.S.C. § 1915(g)’s three-strikes provision.      See Adepegba v. Hammons,
103 F.3d 383, 385-87 (5th Cir. 1996). Additionally, while the instant appeal
was pending, Koh accumulated other § 1915(g) strikes. Koh v. Fox, 5:18-cv-
289 (W.D. Okla. July 31, 2018); Koh v. Kane, 5:17-cv-39 (S.D. Miss. Apr. 23,
2018); Koh v. Faust, 5:17-cv-27, (S.D. Miss. Apr. 9, 2018). Accordingly, Koh is
now barred under § 1915(g) from proceeding IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      Koh is warned that any future frivolous, repetitive, or otherwise abusive
filings will invite the imposition of sanctions, which may include dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
and any court subject to this court’s jurisdiction. He should review any pending
appeals and actions and move to dismiss any that are frivolous or repetitive.
      APPEAL DISMISSED; IFP MOTION DENIED; § 1915(g) BAR
IMPOSED; WARNED.




                                        2